 1                                                                        The Honorable James L. Robart
 2
 3
 4
 5
 6
 7
                            UNITED STATES DISTRICT COURT FOR THE
 8
                              WESTERN DISTRICT OF WASHINGTON
 9                                      AT SEATTLE
10
11
     Maria Mora-Villalpando,                              CASE NO. C18-655-JLR
12
                                    Plaintiff,
13                                                        JOINT STATUS REPORT
14                  v.
15
   U.S. Immigration and Customs Enforcement
16 and U.S. Customs and Border Protection,
   and U.S. Citizenship and Immigration
17
   Services,
18
                              Defendants.
19
20
            The parties hereby file this Joint Status Report as required by the Court’s Order on the
21
     parties’ previous joint status report (Dkt. #66). The Court ordered the parties to provide a joint
22
23 status report within sixty days concerning their progress with the Court’s rulings.
24          The parties agree that the merits of the case have now been resolved. The only remaining
25
     issues are whether attorney’s fees are warranted and, if so, the amount. The parties will strive to
26
     negotiate and resolve that issue without the Court’s intervention. If they are able to do so, the parties
27
28 will file a stipulated motion to dismiss.

      JOINT STATUS REPORT                                                         UNITED STATES ATTORNEY
                                                                                 700 S TEWART S TREET, S UITE 5220
      C18-655-JLR - 1
                                                                                   S EATTLE, WASHINGTON 98101
                                                                                          (206) 553-7970
 1           To facilitate negotiations regarding attorney’s fees, Plaintiff agrees to provide Defendants
 2 any fee demand, detailed itemized billing, and attorney biographies used to justify any billable hour
 3
     amounts no later than 45 days after the Court issues its order on this joint status report. If the parties
 4
     are not able to agree on the resolution of the fees issue, the parties will file another status report
 5
 6 within ninety days after the Court issues its order with a proposed briefing schedule for Plaintiff’s
 7 Motion for Attorney’s Fees.
 8
            Dated this 14th day of December, 2020.
 9
                                                      /s/ Khaled Alrabe             .
10                                                  Khaled Alrabe, NY Bar Reg. 5542311
11                                                  (admitted pro hace vice)
                                                    National Immigration Project
12                                                   of the National Lawyers Guild
                                                    89 South St. Suite 603
13
                                                    Boston, MA 02111
14                                                  Ph.     (617) 412-6794
                                                    Em. khaled@nipnlg.org
15
16                                                   /s/ Devin T. Theriot-Orr       .
                                                    Devin T. Theriot-Orr, WSBA #33995
17                                                  OPEN SKY LAW, PLLC
                                                    20415 72nd Ave. S., Ste. 110
18                                                  Kent, WA 98032
19                                                  Ph.    (206) 962-5052
                                                    Fax    (206) 681-9663
20                                                  Em. devin@opensky.law
21
                                                    BRIAN T. MORAN
22                                                  United States Attorney
23
                                                    s/ Brian C. Kipnis
24                                                  BRIAN C. KIPNIS, CA SBA #105161
25
                                                    s/ Sarah K. Morehead
26                                                  SARAH K. MOREHEAD, WSBA #29680
                                                    Assistant United States Attorneys
27                                                  Office of the United States Attorney
28                                                  Suite 5220, United States Courthouse

      JOINT STATUS REPORT                                                           UNITED STATES ATTORNEY
                                                                                   700 S TEWART S TREET, S UITE 5220
      C18-655-JLR - 2
                                                                                     S EATTLE, WASHINGTON 98101
                                                                                            (206) 553-7970
 1                         700 Stewart Street
                           Seattle, Washington 98101-1271
 2                         Phone: 206-553-7970
 3                         Fax: 206-553-4073
                           Email: brian.kipnis@usdoj.gov
 4                         Email: sarah.morehead@usdoj.gov
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     JOINT STATUS REPORT                            UNITED STATES ATTORNEY
                                                   700 S TEWART S TREET, S UITE 5220
     C18-655-JLR - 3
                                                     S EATTLE, WASHINGTON 98101
                                                            (206) 553-7970
